Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 4, 2019

                                       No. 04-18-00415-CR

                                      Gilberto CARREON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR3963
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        After this court granted appellant five prior extensions, his brief was due in this court on
or before January 28, 2019. In the order granting the fifth extension, we advised appellant that
no further extensions of time to file the brief would be granted without written proof of
extraordinary circumstances. On January 29, 2019, appellant filed a sixth motion for extension
of time, asking for an additional eleven days in which to file the brief. After review, we DENY
appellant’s sixth motion for extension of time and ORDER appellant to file his brief in this court
on or before February 8, 2019. Appellant is advised that no further extensions of time to
file the brief will be granted. If the brief is not filed on or before February 8, 2019, the
court will abate this appeal and remand the case to the trial court for a hearing to
determine whether appellant or his counsel has abandoned the appeal.

       We further order the clerk of this court to serve this order on counsel by first class
United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only, or give other personal notice of this order with proof of delivery.



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court